UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-5088



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


OMAR RONDELL    WHITE,   a/k/a    Curley,     a/k/a
Reecee,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-03-376-WDQ)


Submitted:   October 5, 2005                 Decided:   November 1, 2005


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harry D. McKnett, Columbia, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Omar   Rondell   White     pled   guilty   to   conspiracy   to

distribute and possess with intent to distribute cocaine base and

cocaine in violation of 21 U.S.C. § 846 (2000), and was sentenced

to 151 months’ imprisonment.1       In his plea agreement, White agreed

to a comprehensive appellate waiver.         On appeal, White raises one

issue in his brief:   whether the court’s application of the career

offender enhancement violated Blakely v. Washington, 542 U.S. 296

(2004).   The Government argues White’s appeal should be dismissed

based on the appellate waiver.       White filed a reply brief, arguing

that he preserved his right to appeal under Blakely, because he

could not knowingly and intelligently waive a right that did not

exist at the time he entered into his plea agreement.

           This court will uphold a waiver of appellate rights if

the waiver is valid and the issue being appealed is covered by the

waiver.   United States v. Attar, 38 F.3d 727, 731-33 (4th Cir.

1994). White’s appeal is foreclosed by United States v. Blick, 408

F.3d 162 (4th Cir. 2005), in which this court held that a waiver of

appellate rights in a plea agreement that was accepted prior to the

Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738



     1
      The court gave an alternative sentence in accordance with
this court’s decision in United States v. Hammoud, 378 F.3d 426
(4th Cir. 2004) (order), opinion issued by 381 F.3d 316, 353-54
(4th Cir. 2004) (en banc), vacated, 125 S. Ct. 1051 (2005).
Treating the guidelines as advisory, the alternate sentence was
also 151 months’ imprisonment.

                                 - 2 -
(2005), was not invalidated by the change in law effected by that

decision.   See Blick, 408 F.3d at 170, 173; see also United States

v. Johnson, 410 F.3d 137 (4th Cir. 2005) (rejecting argument that

a defendant cannot waive the right to appeal based on subsequent

changes in the law).    We find that White’s challenge falls within

the scope of his pre-Booker appeal waiver.

            Next, White argues that his right to appeal under Blakely

was preserved by the district court notwithstanding the waiver

provision in his plea agreement.      During the sentencing hearing,

White’s counsel stated, “Your Honor, preliminarily, I’ll make an

argument based on Blakely.    As the court knows, the principles of

Blakely may or may not affect the sentencing guidelines.”        The

court replied, “I deem all of your Blakely arguments to be made,

and your position preserved.”     White relies upon United States v.

Buchanan, 59 F.3d 914, 917-18 (9th Cir. 1995), for the proposition

that the Government’s silence after the court’s statement modified

the plea agreement.    However, in Buchanan the district court twice

told the defendant that he had the right to appeal his sentence

despite the appellate waiver in the plea agreement.       59 F.3d at

917-18. The Ninth Circuit concluded that the defendant had a right

to rely on the oral statement of the court when the government

failed to object.   Id. at 918.   However, in this case the court did

not state that White retained the right to appeal his sentence

based on Blakely, and the court’s statement that the Blakely


                                  - 3 -
argument is “preserved” was not sufficient to modify the plea

agreement.       Moreover, White did not rely to his detriment on the

explanation of the district court in entering his guilty plea. Cf.

United States v. Wood, 378 F.3d 342, 350 (4th Cir. 2004).                      We

further observe that even if White’s appellate waiver was not

enforced,    the     district    court’s       imposition     of   an   identical

alternative sentence would cause us to conclude that any error in

the    court’s     application    of    the     challenged     career    offender

enhancement was harmless.

            Accordingly, we dismiss White’s appeal. We dispense with

oral   argument     because     the    facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                       - 4 -